No. 12668

           I N THE SUPREME C U T O T E STATE O MONTANA
                            OR F H            F

                                           1974

                                                 -   -




STATE O MONTANA,
       F

                             P l a i n t i f f and A p p e l l a n t ,

         -vs   -
WILLIAM FLJLTON STEWART,

                             Defendant and Respondent.



Appeal from:       D i s t r i c t Court o f t h e Twelfth J u d i c i a l D i s t r i c t ,
                   Honorable B. W. Thomas, Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

               Hon. Robert L. Woodahl, Attorney General, Helena,
                Montana
                         .
               Thomas J Beers, A s s i s t a n t Attorney General, argued,
                Helena, Montana
               Ronald W. Smith, County Attorney, argued, Havre,
                Montana

     For Respondent :

               Morrison, E t t i e n and Barron, Havre, Montana
               Robert D. Morrison argued, Havre, Montana



                                                     Submitted:          September 18, 1974

                                                         Decided:        bCt 8 1 7
                                                                                94
Filed:   OCT 8 1974'
M r . Chief J u s t i c e James T. H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.

            The r e s p o n d e n t , W i l l i a m F u l t o n S t e w a r t , was a r r e s t e d

on March 1 6 , 1973, f o r p o s s e s s i o n o f dangerous d r u g s .                       Re-

spondent made a motion t o s u p p r e s s a l l e v i d e n c e s e i z e d from

h i s p e r s o n a t t h e t i m e o f h i s a r r e s t and a l l e v i d e n c e d i s c o v e r e d

and s e i z e d a t h i s r e s i d e n c e p u r s u a n t t o a s e a r c h w a r r a n t .         The

d i s t r i c t c o u r t of H i l l County o r d e r e d t h 3 t a l l e v i d e n c e o b t a i n e d

by e i t h e r s e a r c h b e s u p p r e s s e d .    The S t a t e o f Montana h a s a p p e a l e d

t h e s u p p r e s s i o n o f t h e e v i d e n c e o b t a i n e d by t h e s e a r c h i n c i d e n t

t o respondent's a r r e s t .

            P r i o r t o March 1 6 , 1973, r e s n o n d e n t ' s r e s i d e n c e was p l a c e d

u n d e r p o l i c e s u r v e i l l a n c e on a t l e a s t e i g h t o c c a s i o n s .    An i n f o r -

mant had s a i d t h a t m a r i j u a n a , a h a s h p i p e , and o t h e r d r u g r e l a t e d

p a r a p h e r n a l i a c o u l d b e found t h e r e ; t h e purpose o f t h e s u r v e i l -

l a n c e was t o d e t e r m i n e w h e t h e r known d r u g u s e r s were f r e q u e n t i n g

t h e premises.          Among known d r u g u s e r s who were s e e n a t r e s p o n d e n t ' s

r e s i d e n c e d u r i n g t h i s p e r i o d were Dave M a r i a n i and H a r l a n Swan.

            On March 1 6 , 1973, s u r v e i l l a n c e was broadened.                        That a f t e r -

noon o f f i c e r s Robert K u r t z and James D o x t a t e r went t o t h e Le Havre

I n n and p o s i t i o n e d t h e m s e l v e s where t h e y c o u l d view a l l t h e a c t i v i -

t y o f r e s p o n d e n t a t t h e Westco S e r v i c e S t a t i o n , h i s p l a c e o f em-

ployment.         The o f f i c e r s were equipped w i t h a twenty power s p o t t -

i n g s c o p e and a p a i r o f b i n o c u l a r s .        Throughout t h i s p e r i o d o f

s u r v e i l l a n c e p a r t i c u l a r a t t e n t i o n was p a i d t o t h e f r e q u e n t v i s i t s

of M a r i a n i and Swan t o t h e s t a t i o n .            They f i r s t came around 4:00

p.m.,     t h e n between 5:00 and 6:00 p.m.,                     and a g a i n around 7:00 p.m.

A f t e r t h e second v i s i t M a r i a n i and Swan l e f t t h e s t a t i o n w i t h o u t

the     l a t t e r ' s pickup.        A t t h i s t i m e r e s p o n d e n t went o v e r t o t h e

                                                -2-
pick-up,         removed a n o b j e c t from t h e cab and p l a c e d i t i n h i s

p o c k e t , and r e t u r n e d t o t h e s t a t i o n .       Once i n s i d e t h e s t a t i o n ,

repondent removed t h e o b j e c t from h i s p o c k e t and p i c k e d some-

thing out of i t .              When M a r i a n i and Swan r e j o i n e d r e s p o n d e n t

a t 7:00 p.m.,            r e s p o n d e n t a g a i n removed t h e o b j e c t from h i s

pocket and waved i t i n t h e a i r .                    O f f i c e r Kurtz r e c o g n i z e d t h e

o b j e c t a s a "baggie" c o n t a i n i n g a d a r k - c o l o r e d s u b s t a n c e . I m -

m e d i a t e l y t h e r e a f t e r t h e t r i o were o b s e r v e d p a s s i n g t h e "baggie"

among t h e m s e l v e s .       Based upon t h e s e o b s e r v a t i o n s and o f f i c e r

Kurtz   I s     f a m i l i a r i t y w i t h m a r i j u a n a i n r e s a l e form, t h e o f f i c e r s

proceeded t o t h e s t a t i o n t o make a r r e s t s .                 The "baggier' was

found i n r e s p o n d e n t ' s r i g h t p o c k e t and s e i z e d by o f f i c e r D o x t a t e r .

The c o n t e n t s o f t h e "baggie" were l a t e r a n a l y z e d a s m a r i j u a n a .

              The s o l e i s s u e i s w h e t h e r t h e r e was p r o b a b l e c a u s e u n d e r

t h e F o u r t h Amendment t o t h e United S t a t e s C o n s t i t u t i o n t o a r r e s t

respondent without a warrant.

              A s u c c i n c t s t a t e m e n t o f what c o n s t i t u t e s " p r o b a b l e c a u s e "

i s found i n B r i n e g a r v . U n i t e d S t a t e s , 338 U.S. 160, 1 7 5 , 9 3 L.Ed.



              " I n d e a l i n g w i t h p r o b a b l e c a u s e , however, a s t h e v e r y
              name i m l i e s we d e a l w i t h p r o b a b i l i t i e s . These a r e
              n o t t e c R n i c a i ; t h e y a r e t h e f a c t u a l and practical con-
              d d e r a t i o n s of everyday l i f e on which r e a s o n a b l e and p r u -
              d e n t men, n o t l e g a l t e c h n i c i a n s , a c t . The s t a n d a r d o f
               proof i s a c c o r d i n g l y c o r r e l a t i v e t o what must be proved.

          a he s u b s t a n c e o f a l l t h e d e f i n i t i o n s ' of p r o b a b l e
          c a u s e ' i s a r e a s o n a b l e ground f o r b e l i e f of g u i l t . '
          McCarthy v . De A r m i t , 99 Pa. S t . 6 3 , 69, quoted w i t h
          a p p r o v a l i n t h e C a r r o l l o p i n i o n , 267 U.S. a t 161. And
          t h i s 'means l e s s t h a n e v i d e n c e which would j u s t i f y con-
          demnation' o r c o n v i c t i o n , a s M a r s h a l l , C . J . , s a i d f o r
           t h e Court more t h a n a c e n t u r y ago i n Locke v .
           United S t a t e s , 7 Cranch 339, 348. S i n c e
           ~ a r s h a l l ' st i m e , a t any r a t e , i t h a s come t o
           mean more t h a n b a r e s u s p i c i o n : P r o b a b l e c a u s e
           e x i s t s where ' t h e f a c t s and c i r c u m s t a n c e s w i t h -
           i n t h e i r [ t h e o f f i c e r s ' ] knowledge and o f which
           t h e y had r e a s o n a b l e t r u s t w o r t h y i n f o r m a t i o n
           [ a r e ] s u f f i c i e n t i n t h e m s e l v e s t o w a r r a n t a man
           of r e a s o n a b l e c a u t i o n i n t h e b e l i e f t h a t ' a n
           o f f e n s e h a s been o r i s b e i n g committed. C a r r o l l
           v . United S t a t e s , 267 U.S. 132, 162."

      Applying t h e s e p r i n c i p l e s t o t h e c a s e a t b a r , we c o n c l u d e

t h e r e was s u f f i c i e n t p r o b a b l e c a u s e f o r r e s p o n d e n t ' s a r r e s t .

I t s h o u l d be n o t e d t h a t t h i s c a s e i s n o t one i n which p r o b a b l e

cause stands o r f a l l s with t h e r e l i a b i l i t y of an informant.

Any u s e f u l n e s s t h e i n f o r m a n t h e r e may have had i n t h e b e g i n n i n g

was l o n g s i n c e d i s s i p a t e d by t h e s u b s e q u e n t c h a i n of e v e n t s .

What p r o b a b l e c a u s e does r e s t upon i s good p o l i c e work by t h e

officers.         Consider t h e record:

           1.     The o f f i c e r s had e s t a b l i s h e d s u r v e i l l a n c e t o o b s e r v e

           p o s s i b l e d r u g t r a f f i c a t r e s p o n d e n t ' s p l a c e o f employ-

           ment.

           2.     Known d r u g u s e r s were s e e n t h e r e s e v e r a l t i m e s .

           3.     Respondent was o b s e r v e d removing a n o b j e c t from t h e

           v e h i c l e of one o f t h e s e known d r u g u s e r s .

           4.     The o b j e c t was r e c o g n i z e d a s a "baggie" c o n t a i n i n g a

           dark-colored substance.

           5.     The "baggie" was passed around by r e s p o n d e n t and t h e s e

           known drug u s e r s .

           6.     A t l e a s t one o f t h e o f f i c e r s had p r i o r e x p e r i e n c e i n

           t h e d r u g f i e l d and knew t h a t "baggies" were commonly u s e d
          a s r e c e p t a c l e s f o r i l l i c i t drugs.

    I n view of t h e f o r e g o i n g , i t i s o u r view t h a t t h e o f f i c e r s

a c t e d under a reasonable b e l i e f t h a t a crime was being com-

m i t t e d i n t h e i r presence.

    Accordingly, t h e o r d e r suppressing t h e evidence s e i z e d from

r e s p o n d e n t ' s person a t t h e time of h i s a r r e s t i s vacated and s e t

a s i d e and t h e cause i s remanded t o t h e d i s t r i c t c o u r t f o r f u r t h e r

proceedings.


                                              ....................................
                                                            Chief J u s t i c e

W concur:
 e